Citation Nr: 0103773	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-22 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.  

2. Entitlement to service connection for chronic lumbosacral 
strain with degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for residuals of a back 
injury to include low back contusions.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection for residuals of a right hip injury, chronic 
lumbosacral strain with degenerative joint disease of the 
lumbar spine and residuals of a back injury to include low 
back contusions were denied.  


REMAND

Service medical records show that the veteran was seen for a 
low back injury with multiple contusions as a result of a 
truck accident in March 1952.  X-rays of the lumbar spine 
were negative.  

In June 1999 a private physician opined that the veteran's 
current pain was caused by the accident he sustained in 
Korea.  The physician wrote that she treated the veteran for 
recurring symptoms and related pain from a vehicular accident 
he had had in Korea in 1953.  She treated him for 6 to 8 
months during the 1970's.  In November 1999 the same 
physician wrote that she had treated the veteran for a number 
of years for back pain and right hip pain.  The veteran had 
had intermittent pain from the 1953 accident and she treated 
his symptoms.  The veteran reported that he was told at the 
time of the accident that he had a bruised back and right 
hip.  X-rays were done at that time.  The veteran continued 
to have intermittent trouble, his worst attack began in the 
1970's.  The private physician specifically remembered the 
veteran having difficulty since she became his physician.  He 
was also involved in another accident in 1996 where he had 
some popliteal trauma and thrombosis of the popliteal.  
Although this accident was not related to the original 
accident, it may well have aggravated the preexisting injury.  

The private physician indicated that during her years of 
treating the veteran she found him to be truthful and honest.  
She felt that he was giving a reasonable and honest answer to 
his medical history.  The hospital and medical clinic where 
she treated the veteran were sold in 1998.  The new 
organization was unable to produce the veteran's the early 
medical records.  

The VA examined the veteran in June 1998.  The examiner 
indicated that no medical records were available.  An 
examination should include a review of "the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  
The examiner did not provide an opinion as to whether the 
veteran's residuals of a right hip injury, chronic 
lumbosacral strain with degenerative joint disease of the 
lumbar spine and residuals of a back injury to include low 
back contusions were related to his period of service.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  A remand is necessary in order to determine 
whether the veteran's residuals of a right hip injury, 
chronic lumbosacral strain with degenerative joint disease of 
the lumbar spine and residuals of a back injury to include 
low back contusions are related to his period of service.  

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be made 
available to a VA orthopedic physician 
for review so that the veteran's entire 
medical history can be taken into 
consideration, and the orthopedic 
physician is asked to specify that the 
claims folder has been reviewed.  An 
examination should be scheduled if 
necessary for this physician to render an 
opinion.  

The orthopedic physician should render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
residuals of a right hip injury, chronic 
lumbosacral strain with degenerative 
joint disease of the lumbar spine and 
residuals of a back injury to include low 
back contusions are related to his period 
of service.  The scientific basis for the 
opinion expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

